Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant's communications filed on 2 March 2022. 
Claims 1, 4-8, 11-15, and 18-20 were previously pending. Claims 1, 8, and 15 have been amended according to Applicant’s amendments. Claims 2, 3, 9, 10, 16, and 17 were previously cancelled. No additional claims have been cancelled. No new claims have been added. Accordingly, claims 1, 4-8, 11-15, and 18-20 remain pending and under consideration. 

Response to Arguments
Rejections under 35 USC 103 - Applicant's arguments, see remarks pages 8-10, filed 2 March 2022 with respect to the rejection of claims 1, 4-8, 11-15, and 18-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-8, 11-15, and 18-20 under 35 USC 103 has been withdrawn.

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses:
(1) VxFlex discloses a scale-out block storage service incorporating storage data servers consuming raw local storage and serves the data to a storage data client accessing the data.
(2) Chen discloses a runtime stack executing on a host to handling I/O requests including translating requests using file system based semantics to communicate with a logical volume manager to issue a block based storage request.
(3) Akutsu et al (US 2016/0371145) discloses node groups in a distributed storage system that utilizes a virtual volume management table including a virtual volume number, a block size and a user node number.

However, they do not teach the combination of: receiving, by an access client executing in user space, a request to read data, wherein the request to read data comprises a file system identifier and an offset; identifying, by the access client, a storage server associated with the data, wherein identifying the storage server comprises: performing a lookup, in a logical volume layout in the user space, to identify a logical volume associated with the file system identifier; identifying a block group, in the logical volume, that matches the offset; and identifying the storage server associated with the block group; generating, by the access client, a command to copy the data to memory; sending the command directly from the access client to the storage server, and wherein the logical volume layout comprises a data structure comprising a listing of one or more logical volumes, wherein each listing specifies a volume identifier, one or more block groups, and one or more associated storage server identifiers, as in independent claims 1, 8, and 15.
Claims 4-7, 11-14, and 18-20 are allowed as being dependent upon, and therefore incorporating therein, the allowable subject matter of their respective independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137